DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2020 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 1-20 amended with new claim language “…by performing a physical parameterization using either advection-diffusion equation or reaction-diffusion equation…”. An updated search found that JAQUET et al (US 2016/0346043) teaches such concept in regarding with using of GPU in 0071-0073. Please read the Office Action below for further detail. This address Remark pages 11-13. 
Claim Rejections - 35 USC § 101
Amendment to claims 11-15 are overcome the 35 USC 101 rejection. The amendment with word “tangible” it is not considered an effective substitute for “non-transitory” (MPEP 2106 I), however the word “device” is view as not represent a transitory propagating signal, the word “device” at current examination does not encompass transitory propagating signal embodiments. The modifier of “device” overcome the 35 USC 101 rejection. 35 USC 101 rejection is withdrawn. This address the Remark pages 10-11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over GUREVICH et al (US 2018/0158187) in view of GUREVICH et al (2018/0028079) and JAQUET et al (US 2016/0346043).
Claim 1:
GUREVICH et al (US 2018/0158187) teach
A computer-implemented method comprising:
receiving, by one or more processors, a set of inputs, wherein the set of inputs includes one or more multispectral videos of a subject tissue of a patient (0053 teach dye, near-infrared spectrum, trypan blue, fluoro-gold, green fluorescence protein of tissue…etc are view as multispectral imaging data, where 0055 teaches fluorescence images as compress videos);
extracting, by the one or more processors, one or more fluorescence time series profiles from the one or more multispectral videos (0011 teaches characterizing tissue include a time series of fluorescence images generate a plurality of time-intensity curves (profiles));
estimating, by the one or more processors, one or more sets of perfusion parameters based on the one or more fluorescence time series profiles (0011 teaches parameter values approximate at least a portion of the time-intensity curve (profile); figure 1, 0009-0018, 0043-0045).
GUREVICH et al (US 2018/0158187) teaches all the subject matter above, but not the following which is taught by GUREVICH et al (2018/0028079):
inputting, by the one or more processors, one or more feature vectors into a classifier, wherein the one or more feature vectors are derived the one or more sets of perfusion parameters (0026-0027 teach feature vector from plurality of time series of fluorescence images, where characterizing (classifier) from training dataset comprise of plurality of feature vector; 0041 teaches feature vector used in machine learning algorithm (classifier); 0141-0145 teaches feature vector dataset processed for grouping and different categories with supervise learning (classifier) resulting in predict labeling); and
receiving, by the one or more processors, a classification result output by the classifier for each of the one or more feature vectors, wherein the classification result comprises a set of medically relevant labels for each of the one or more feature vectors with a level of certainty for each label of the set of medically relevant labels (figure 16 and 0211 teach classifier result output classification confidence such as  etiology DFU (confidence 80%) and arterial ulcer (confidence 65%); suggested treatments HBOT (40 dives—2/week), Dermacell® (80%), Amputation (50%), which are a set of medically relevant labels with level of certainty for each labels).
GUREVICH et al (US 2018/0158187) and GUREVICH et al (2018/0028079) are both in the field of image processing, especially medical images regarding perfusion determination of tissue, such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the perfusion parameter of GUREVICH et al (US 2018/0158187) by further extracting feature vectors proposed by GUREVICH et al (2018/0028079) for classifier fur the propose of medical labeling such would facilitate achieving higher accuracy and consistency of healing grade predictions on the new data as disclosed by GUREVICH et al (2018/0028079) in paragraph 0210.

GUREVICH et al (US 2018/0158187) and GUREVICH et al (2018/0028079) teaches all the subject matter above, but not the following which is taught by JAQUET et al (US 2016/0346043):
by performing a physical parameterization using either advection-diffusion equation or reaction-diffusion equation (0071-0073 teaches computing with processor such as GPU using advection-diffusion for physical parameter such as blood supply to the heart, aorta and blood pressure to vessel tree, regarding estimating perfusion)
GUREVICH et al (US 2018/0158187) and GUREVICH et al (2018/0028079) and JAQUET et al are all in the field of image analysis, especially regarding perfusion estimation on GPU such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the perfusion parameter of GUREVICH et al (US 2018/0158187) and GUREVICH et al (2018/0028079) by JAQUET et al with the use of advection-diffusion equation to compute fluid dynamic, a reduced order model, and/or using a database (e.g., via machine learning) as disclosed by JAQUET et al in 0072.

Claim 2:
GUREVICH et al (2018/0028079) teaches:
The computer-implemented method of claim 1, wherein the one or more multispectral videos is a live stream of a multispectral video of the subject tissue directly from a medical imaging device (GUREVICH et al (2018/0028079) – 0175 teaches quantitatively assessing a wound in a target tissue of a subject comprises administering a fluorescence agent into the bloodstream of the subject (alive subject); illuminating the target tissue of the subject to excite the fluorescence agent in the blood in the target tissue; acquiring a time series of fluorescence input data arising from the emission, the time series of fluorescence input data capturing – result in live stream of the of the subject).
Claim 3:
GUREVICH et al (US 2018/0158187) teaches:
The computer-implemented method of claim 1, wherein the set of inputs further includes patient metadata for the patient (0131 teach provide information about the wound's pathological history (prior history is metadata of the subject/patient) for facilitate a more accurate subsequent assessment and formulation of care strategies).

Claim 4:
GUREVICH et al (US 2018/0158187) teaches:
The computer-implemented method of claim 1, wherein extracting the one or more fluorescence time series profiles from the one or more multispectral videos comprises: extracting, by the one or more processors, the one or more fluorescence time series profiles in a coordinate system fixed to the patient based on the received one or more multispectral videos of the subject tissue, wherein the coordinate system has time along an x-axis and a fluorescence intensity of the subject tissue along a y-axis (Figures 2 especially figure 2b and 0067-0068 teaches graph of intensity-time for each time frame).

Claim 5:
GUREVICH et al (US 2018/0158187) teaches:
The computer-implemented method of claim 1, wherein extracting the one or more fluorescence time series profiles from the one or more multispectral videos comprises: extracting, by the one or more processors, a fluorescence time series profile for each region of the subject tissue (figure 2, especially figure 2A  and 0067-0069 teaches figure 2A part 210 (particular region) of the subject tissue with times series).

Claim 6:
GUREVICH et al (2018/0028079) teaches:
The computer-implemented method of claim 1, wherein estimating the one or more sets
of perfusion parameters based on the one or more fluorescence time series profiles comprises: estimating, by the one or more processors, a set of values for each of the one or more sets
of perfusion parameters for each fluorescence time series profile of the one or more fluorescence
time series profiles (0026-0027 teach feature vector (set of values) from plurality of time series of fluorescence images, where characterizing (classifier) from training dataset comprise of plurality of feature vector).

Claim 7:
GUREVICH et al (2018/0028079) teaches:
The computer-implemented method of claim 1, wherein estimating the one or more sets
of perfusion parameters based on the one or more fluorescence time series profiles comprises:
estimating, by the one or more processors, the one or more sets of perfusion parameters for a pre-defined partial differential equation based on the one or more fluorescence time series profiles (0009 teaches clinical data in a record of a database, and using the records of the database as input for a supervised machine learning algorithm for generating a predictive model, where the model is a predefined partial differential equation of the data extracted from fluorescence time series profile).

Claim 10:
The computer-implemented method of claim 3, wherein each of the one or more feature vectors are derived from one of the one or more sets of perfusion parameters (GUREVICH et al (2018/0028079) teach 0026-0027 teach feature vector from plurality of time series of fluorescence images, where characterizing (classifier) from training dataset comprise of plurality of feature vector) and the patient metadata (GUREVICH et al (US 2018/0158187) teach 0131 teach provide information about the wound's pathological history (prior history is metadata of the subject/patient) for facilitate a more accurate subsequent assessment and formulation of care strategies).

Claim 11:
GUREVICH et al (US 2018/0158187) teach
A computer program product comprising:
one or more computer readable tangible storage device and program instructions stored on the one or more computer readable tangible storage device (0126 teaches use of non-transitory computer readable medium), the program instructions comprising:
program instructions to receive a set of inputs, wherein the set of inputs includes one or more multispectral videos of a subject tissue of a patient (0053 teach dye, near-infrared spectrum, trypan blue, fluoro-gold, green fluorescence protein of tissue…etc are view as multispectral imaging data, where 0055 teaches fluorescence images as compress videos);
program instructions to extract one or more fluorescence time series profiles from the one or more multispectral videos (0011 teaches characterizing tissue include a time series of fluorescence images generate a plurality of time-intensity curves (profiles));
program instructions to estimate one or more sets of perfusion parameters based on the one or more fluorescence time series profiles (0011 teaches parameter values approximate at least a portion of the time-intensity curve (profile); figure 1, 0009-0018, 0043-0045).
GUREVICH et al (US 2018/0158187) teaches all the subject matter above, but not the following which is taught by GUREVICH et al (2018/0028079):
program instructions to input one or more feature vectors into a classifier, wherein the one or more feature vectors are derived the one or more sets of perfusion parameters (0026-0027 teach feature vector from plurality of time series of fluorescence images, where characterizing (classifier) from training dataset comprise of plurality of feature vector; 0041 teaches feature vector used in machine learning algorithm (classifier); 0141-0145 teaches feature vector dataset processed for grouping and different categories with supervise learning (classifier) resulting in predict labeling); and
program instructions to receive a classification result output by the classifier for each of the one or more feature vectors, wherein the classification result comprises a set of medically relevant labels for each of the one or more feature vectors with a level of certainty for each label of the set of medically relevant labels (figure 16 and 0211 teach classifier result output classification confidence such as  etiology DFU (confidence 80%) and arterial ulcer (confidence 65%); suggested treatments HBOT (40 dives—2/week), Dermacell® (80%), Amputation (50%), which are a set of medically relevant labels with level of certainty for each labels).
GUREVICH et al (US 2018/0158187) and GUREVICH et al (2018/0028079) are both in the field of image processing, especially medical images regarding perfusion determination of tissue, such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the perfusion parameter of GUREVICH et al (US 2018/0158187) by further extracting feature vectors proposed by GUREVICH et al (2018/0028079) for classifier fur the propose of medical labeling such would facilitate achieving higher accuracy and consistency of healing grade predictions on the new data as disclosed by GUREVICH et al (2018/0028079) in paragraph 0210.
GUREVICH et al (US 2018/0158187) and GUREVICH et al (2018/0028079) teaches all the subject matter above, but not the following which is taught by JAQUET et al (US 2016/0346043):
by performing a physical parameterization using either advection-diffusion equation or reaction-diffusion equation (0071-0073 teaches computing with processor such as GPU using advection-diffusion for physical parameter such as blood supply to the heart, aorta and blood pressure to vessel tree, regarding estimating perfusion).
GUREVICH et al (US 2018/0158187) and GUREVICH et al (2018/0028079) and JAQUET et al are all in the field of image analysis, especially regarding perfusion estimation on GPU such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the perfusion parameter of GUREVICH et al (US 2018/0158187) and GUREVICH et al (2018/0028079) by JAQUET et al with the use of advection-diffusion equation to compute fluid dynamic, a reduced order model, and/or using a database (e.g., via machine learning) as disclosed by JAQUET et al in 0072.

Claim 12:
GUREVICH et al (US 2018/0158187) teaches:
The computer program product of claim 11, wherein the program instructions to extract the one or more fluorescence time series profiles from the one or more multispectral videos comprise:
program instructions to extract the one or more fluorescence time series profiles in a coordinate system fixed to the patient based on the received one or more multispectral videos of the subject tissue, wherein the coordinate system has time along an x-axis and a fluorescence intensity of the subject tissue along a y-axis (Figures 2 especially figure 2b and 0067-0068 teaches graph of intensity-time for each time frame).

Claim 13:
GUREVICH et al (2018/0028079) teaches:
The computer program product of claim 11, wherein the program instructions to estimate the one or more sets of perfusion parameters based on the one or more fluorescence time series profiles comprise:
program instructions to estimate the one or more sets of perfusion parameters for a pre- defined partial differential equation based on the one or more fluorescence time series profiles (0009 teaches clinical data in a record of a database, and using the records of the database as input for a supervised machine learning algorithm for generating a predictive model, where the model is a predefined partial differential equation of the data extracted from fluorescence time series profile).

Claim 16:
GUREVICH et al (US 2018/0158187) teach
A computer system comprising:
one or more computer processors (0008 teaches one or more processors); one or more computer readable storage media (0126 teach non-transitory computer readable medium);
program instructions stored on the computer readable storage media (0126 teach non-transitory computer readable medium) for execution by at least one of the one or more processors, the program instructions comprising:
program instructions to program instructions to receive a set of inputs, wherein the set of inputs includes one or more multispectral videos of a subject tissue of a patient (0053 teach dye, near-infrared spectrum, trypan blue, fluoro-gold, green fluorescence protein of tissue…etc are view as multispectral imaging data, where 0055 teaches fluorescence images as compress videos);
program instructions to extract one or more fluorescence time series profiles from the one or more multispectral videos (0011 teaches characterizing tissue include a time series of fluorescence images generate a plurality of time-intensity curves (profiles));
program instructions to estimate one or more sets of perfusion parameters based on the one or more fluorescence time series profiles (0011 teaches parameter values approximate at least a portion of the time-intensity curve (profile); figure 1, 0009-0018, 0043-0045).
GUREVICH et al (US 2018/0158187) teaches all the subject matter above, but not the following which is taught by GUREVICH et al (2018/0028079):
program instructions to input one or more feature vectors into a classifier, wherein the one or more feature vectors are derived the one or more sets of perfusion parameters (0026-0027 teach feature vector from plurality of time series of fluorescence images, where characterizing (classifier) from training dataset comprise of plurality of feature vector; 0041 teaches feature vector used in machine learning algorithm (classifier); 0141-0145 teaches feature vector dataset processed for grouping and different categories with supervise learning (classifier) resulting in predict labeling); and
program instructions to receive a classification result output by the classifier for each of the one or more feature vectors, wherein the classification result comprises a set of medically relevant labels for each of the one or more feature vectors with a level of certainty for each label of the set of medically relevant labels (figure 16 and 0211 teach classifier result output classification confidence such as  etiology DFU (confidence 80%) and arterial ulcer (confidence 65%); suggested treatments HBOT (40 dives—2/week), Dermacell® (80%), Amputation (50%), which are a set of medically relevant labels with level of certainty for each labels).
GUREVICH et al (US 2018/0158187) and GUREVICH et al (2018/0028079) are both in the field of image processing, especially medical images regarding perfusion determination of tissue, such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the perfusion parameter of GUREVICH et al (US 2018/0158187) by further extracting feature vectors proposed by GUREVICH et al (2018/0028079) for classifier fur the propose of medical labeling such would facilitate achieving higher accuracy and consistency of healing grade predictions on the new data as disclosed by GUREVICH et al (2018/0028079) in paragraph 0210.

GUREVICH et al (US 2018/0158187) and GUREVICH et al (2018/0028079) teaches all the subject matter above, but not the following which is taught by JAQUET et al (US 2016/0346043):
by performing a physical parameterization using either advection-diffusion equation or reaction-diffusion equation (0071-0073 teaches computing with processor such as GPU using advection-diffusion for physical parameter such as blood supply to the heart, aorta and blood pressure to vessel tree, regarding estimating perfusion).
GUREVICH et al (US 2018/0158187) and GUREVICH et al (2018/0028079) and JAQUET et al are all in the field of image analysis, especially regarding perfusion estimation on GPU such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the perfusion parameter of GUREVICH et al (US 2018/0158187) and GUREVICH et al (2018/0028079) by JAQUET et al with the use of advection-diffusion equation to compute fluid dynamic, a reduced order model, and/or using a database (e.g., via machine learning) as disclosed by JAQUET et al in 0072.

GUREVICH et al (US 2018/0158187) and GUREVICH et al (2018/0028079) teaches all the subject matter above, but not the following which is taught by JAQUET et al (US 2016/0346043):
by performing a physical parameterization using either advection-diffusion equation or reaction-diffusion equation (0071-0073 teaches computing with processor such as GPU using advection-diffusion for physical parameter such as blood supply to the heart, aorta and blood pressure to vessel tree, regarding estimating perfusion).
GUREVICH et al (US 2018/0158187) and GUREVICH et al (2018/0028079) and JAQUET et al are all in the field of image analysis, especially regarding perfusion estimation on GPU such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the perfusion parameter of GUREVICH et al (US 2018/0158187) and GUREVICH et al (2018/0028079) by JAQUET et al with the use of advection-diffusion equation to compute fluid dynamic, a reduced order model, and/or using a database (e.g., via machine learning) as disclosed by JAQUET et al in 0072.

Claim 17:
GUREVICH et al (US 2018/0158187) teaches:
The computer system of claim 16, wherein the program instructions to extract the one or more fluorescence time series profiles from the one or more multispectral videos comprise:
program instructions to extract the one or more fluorescence time series profiles in a coordinate system fixed to the patient based on the received one or more multispectral videos of the subject tissue, wherein the coordinate system has time along an x-axis and a fluorescence intensity of the subject tissue along a y-axis (Figures 2 especially figure 2b and 0067-0068 teaches graph of intensity-time for each time frame).

Claim 18:
GUREVICH et al (2018/0028079) teaches:
The computer system of claim 16, wherein the program instructions to estimate the one or more sets of perfusion parameters based on the one or more fluorescence time series profiles comprise:
program instructions to estimate the one or more sets of perfusion parameters for a pre- defined partial differential equation based on the one or more fluorescence time series profiles (0009 teaches clinical data in a record of a database, and using the records of the database as input for a supervised machine learning algorithm for generating a predictive model, where the model is a predefined partial differential equation of the data extracted from fluorescence time series profile).

Allowable Subject Matter
Claims 8-9, similarly claims 14-15 and 19-20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 8, similarly claims 14 and 19,  recited allowable claim language: wherein estimating the one or more sets of perfusion parameters for advection-diffusion equation based on the one or more fluorescence time series profiles comprises: estimating, by the one or more processors, the one or more sets of perfusion parameters for advection-diffusion equation based on the one or more fluorescence time series profiles using a scalar transport equation, 0,u + 0,,(Aju) = Ax,(D Ayu) + S, wherein a spatiotemporal fluorescence intensity u(x, t) of the one or more fluorescence time series profiles can be modelled in terms of a spatially varying advective velocity field A(x) and diffusive scalar field D(x), wherein the advective velocity field and the diffusive scalar field are perfusion parameters of the one or more sets of perfusion parameters.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WALLE-JENSEN et al (US 2017/0084012) teaches METHODS AND SYSTEM FOR MANAGEMENT OF DATA DERIVED FROM MEDICAL IMAGING – Abstract - time series of fluorescence images of the subject acquired during a first imaging session, storing data for a second time series of fluorescence images of the subject acquired during a second imaging session, receiving a request to view attributes of the subject, and in response to receiving the request, displaying a user interface on the display, the user interface comprising a first image showing a visually enhanced attribute of the subject, wherein the first image is generated from the data for the first time series of fluorescence images, and a second image showing the visually enhanced attribute of the subject, wherein the second image is generated from the data for the second time series of fluorescence images.
HARMELIN et al (US 2017/0100037) teaches MULTIMODAL TRANSCRANIAL BRAIN OPTICAL IMAGING – Figure 1A and 263 - acquired images, for example the first 400 frames, undergo filtering and fluorescence intensity is plotted as a function of time, for example as shown in the graph 410 of FIG. 4A. It is noted that the maximal fluorescence signal is detected in arteries approximately 1 second post injection, as compared to approximately 1.5 seconds post injection in veins, as displayed in a graph depicted as reference 114 of FIG. 1A and in the graph 410 of FIG. 4A. Various types of information on blood vessel kinetics are optionally extracted by measuring time and intensity in a DF image sequence. A non-limiting example of information which is optionally calculated by measuring time and intensity in a DF image sequence includes: differentiating between blood vessels such as arteries and veins; measuring perfusion in blood vessels; discriminating between functioning and less function and/or non-functioning blood vessels; blood vessels filling; blood vessel; and blood vessel leakage. Continuous DF data is optionally recorded frame by frame as a video, or movie, sequence. By watching the kinetics of blood flow, particular regions of interest are optionally determined. to time along a time axis, as depicted in a graph 114, producing a resultant DF image.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656